—Judgment unanimously reversed on the law and petition dismissed. Memorandum: Petitioners are parolees currently incarcerated in the Monroe County Jail as the result of parole violation charges filed against them by the New York State Division of Parole. Each petitioner sought a writ of habeas corpus ordering that he be *1057released from custody and restored to parole supervision and that his parole violation warrant be vacated and the parole violation proceedings be dismissed with prejudice. Each petitioner asserted that, following his preliminary hearing, the Hearing Officer issued a written decision determining that there was probable cause to find that petitioner violated the conditions of release, but failing to state the reason for the determination and the evidence relied on, as required by Executive Law § 259-i (3) (c) (vi). Although the initial written decisions finding probable cause did not satisfy the requirements of Executive Law § 259-i (3) (c) (vi), the Division of Parole thereafter provided petitioners with amended decisions that satisfied those requirements. We conclude that petitioners’ rights were thereby adequately protected (see, People ex rel. Martinez v New York State Bd. of Parole, 56 NY2d 588, 590). We note in addition that each petitioner and his counsel were orally informed of the reasons for the determination and the evidence relied on at the conclusion of the preliminary hearing (see, Matter of Walls v Hammock, 107 Misc 2d 704, affd 82 AD2d 836). (Appeals from Judgment of Monroe County Court, Maloy, J.—Habeas Corpus.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.